DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

SHO # 19-004
Re: Sponsor Deeming and Repayment for
Certain Immigrants
August 23, 2019
Dear State Health Official:
The purpose of this letter is to provide guidance, following issuance of the May 23, 2019
Presidential Memorandum, “Memorandum on Enforcing the Legal Responsibilities of Sponsors
of Aliens,” 1 on requirements related to determining eligibility for certain sponsored immigrants
who seek coverage under Medicaid and the Children’s Health Insurance Program (CHIP). The
Presidential Memorandum directs the Secretary of Health and Human Services to take steps
necessary to ensure compliance with requirements under the Immigration and Nationality Act
(INA) and other applicable federal law, including that the income and resources of sponsors of
certain immigrants must be deemed (i.e., counted) to the sponsored immigrants in determining
eligibility for federal means-tested public benefits, including Medicaid and CHIP. Under the
INA, sponsors of these immigrants also are responsible for reimbursing the state benefit-granting
agency for the cost of most means-tested public benefits provided to the sponsored immigrant
upon the state agency’s request for reimbursement.
The issues addressed in this letter include:
• Application of the sponsor deeming requirements;
• Methodologies for deeming a sponsor’s income and resources;
• Reimbursement obligations of, and recovery of costs from, a sponsor;
• Data collection and reporting on sponsor recovery; and
• Other operational considerations.
Generally, the sponsor deeming requirements and this guidance apply equally to Medicaid and
CHIP. Where there are differences, those differences will be specified.
Background
Title 8 U.S.C. § 1182(a)(4)(C) and (D) require some immigrants who seek Lawful Permanent
Resident (LPR) status to provide an Affidavit of Support Under Section 213A of the INA (Form
I-864), referred to hereinafter as “Form I-864 Affidavit of Support,” executed by a qualified
sponsor or sponsors. As discussed in detail below, section 213A of the INA, 8 U.S.C. §1183a,
provides details on the applicability and enforcement of the Form I-864 Affidavit of Support. A
sponsor must demonstrate that he or she can provide support to maintain the intending immigrant
at an income of no less than 125 percent of the Federal Poverty Guidelines calculated based on
the sponsor’s household size during the period in which the Form I-864 Affidavit of Support is
enforceable. 2 Sponsors must sign the legally enforceable Form I-864 Affidavit of Support, under
which the sponsor agrees to assume financial support for the sponsored immigrant as well as
Updated 9/6/19

Page 2 – State Health Official
liability for the cost of any means-tested public benefits provided to the sponsored immigrant.
Sponsors can also include spouses or other eligible adult members of the household of the
individual providing the Form I-864 Affidavit of Support, if they execute a Contract Between
Sponsor and Household Member (Form I-864A) (“Form I-864A Contract”). 3 In family-based
cases, if the sponsor dies after approval of the immigrant petition, a substitute sponsor may sign a
Form I-864 Affidavit of Support if the substitute sponsor meets all of the requirements that
applied to the original sponsor.
In determining a sponsored immigrant’s eligibility for, and the amount of, any federal meanstested public benefits, the income and resources of the sponsor and the sponsor’s spouse (if the
sponsor’s spouse also signed a Form I-864 Affidavit of Support or a Form I-864A Contract)
must be counted “notwithstanding any other provision of law,” in accordance with 8 U.S.C. §
1631(a). Medicaid, other than services necessary to treat an emergency medical condition, and
CHIP both are considered federal means-tested public benefit programs. 4,5 We refer to the
counting of a sponsor’s income and resources in determining an immigrant’s eligibility as
“deeming” – i.e., a sponsor’s income and resources are said to be deemed to the sponsored
immigrant.
Applicability of Sponsor Deeming Rules
Sponsor deeming requirements as set forth in 8 U.S.C. § 1631(a) apply only to LPRs who have a
sponsor who has executed a Form I-864 Affidavit of Support. 6 With the exceptions noted below,
this generally includes LPRs who applied for LPR status on or after December 19, 1997, and are:
• Family-sponsored LPRs, including immediate relatives of U.S. citizens and other familysponsored immigrants; or
• Employment-based LPRs, if a relative either (1) filed the employment-based immigrant
petition, or (2) has an ownership interest of 5 percent or more in the petitioning entity. 7
The sponsor deeming rules cease to apply to a sponsored immigrant if:
• The sponsored immigrant becomes a naturalized citizen;
• The sponsored immigrant achieves 40 qualifying work quarters, as defined by the Social
Security Act (the Act); or
• The sponsor or the sponsored immigrant dies. 8
The following immigrants, even if they have sponsors who signed a Form I-864 Affidavit of
Support, are not subject to the sponsor deeming requirements described at 8 U.S.C. § 1631:
• Sponsored immigrants for whom the state is determining eligibility for Medicaid
coverage of services necessary for treatment of an emergency medical condition, in
accordance with section 1903(v)(3) of the Act.
• Children under 21 years of age or pregnant women (including women covered in the 60day post-partum period) who are lawfully residing in the U.S. and covered by Medicaid
and/or CHIP, if the state has elected the option in accordance with sections 1903(v)(4)(A)
and 2107(e)(1)(N) of the Act (often referred to as the “CHIPRA 214 option,” after the
section of the Children’s Health Insurance Program Reauthorization Act of 2009, which
added this option to titles XIX and XXI of the Act).

Updated 9/6/19

Page 3 – State Health Official
•

Sponsored immigrants who have worked 40 qualifying quarters, as defined under title II
of the Act, or can be credited with 40 qualifying quarters in accordance with 8 U.S.C. §§
1631(b)(2) and 1645. Some immigrants may have already been credited with 40
qualifying quarters at the time they receive LPR status; 9 others may accumulate 40
qualifying quarters after becoming an LPR.

Exemptions: The state agency has the responsibility to make determinations for two exemptions
to the sponsor deeming requirements, in accordance with 8 U.S.C. §§ 1631(e) and 1631(f). The
exemptions are for sponsored immigrants who are:
• Victims who have been battered or subjected to extreme cruelty. There are three
categories of immigrants who can be covered under this exemption:
o Immigrants who are victims of battery or extreme cruelty;
o Immigrant parents of a battered child or a child who has been subject to extreme
cruelty; or
o Immigrant children of a battered parent or a parent who has been subject to
extreme cruelty.
The detail on the standard to be used to determine if an individual meets this exemption is
in Appendix A.
None of the sponsor’s income or resources are counted in determining the sponsored
immigrant’s eligibility if this exemption applies; however, the sponsor may still be
responsible for repayment for the cost of the benefits received by the sponsored
immigrant in accordance with 8 U.S.C. § 1183a. Additional detail on repayment
requirements of sponsors is provided below. The initial exemption is in effect for 12
months from the date the state makes the determination of abuse or cruelty. The
exemption can be extended, with respect to deeming the batterer’s income and resources
only, if the battery or extreme cruelty is recognized by the Department of Justice, an
Administrative Law Judge, or the U.S. Department of Homeland Security (DHS).
•

Determined by the state to be “indigent.”
An indigent immigrant is defined as one who “would, in the absence of the assistance
provided by the agency, be unable to obtain food and shelter, taking into account the
alien’s income, plus cash, food, housing, or other assistance provided by other
individuals, including the sponsor.” See 8 U.S.C. § 1631(e).
Within these statutory parameters, states have discretion to adopt reasonable standards for
making this determination. For example, some means-tested public benefit programs
have established policies that a sponsored immigrant is considered “indigent” if the sum
of the immigrant’s own income and income provided by the sponsors and others to the
immigrant’s household is less than the program’s standard. See Appendix B for
examples of policies that the Centers for Medicare & Medicaid Services (CMS) believes
are reasonable, including the indigence standards adopted by the Supplemental Nutrition
Assistance Program (SNAP) and the Supplemental Security Income (SSI) programs.

Updated 9/6/19

Page 4 – State Health Official

If the state Medicaid agency determines that a sponsored immigrant is indigent, only the
amount actually provided by the sponsor to the immigrant is counted for the 12-month
period, beginning on the date the determination is made. States may extend this
exemption for additional 12-month periods, but must make a new determination that the
state’s indigence standard is met for each such additional period.
If the agency makes a finding that the individual is indigent, the agency must provide
written notice to DHS/U.S. Citizenship and Immigration Services (DHS/USCIS) of this
determination, including the name of the sponsor and the sponsored immigrant. See 8
U.S.C. § 1631(e)(2); 8 CFR § 213a.4(c)(2). More detailed specifications about this
notice (including where to send it) is provided at 8 CFR § 213a.4(c)(2) and (c)(3).
State agencies must notify the sponsored immigrant that a finding of indigence will be
reported to DHS/USCIS so that sponsored applicants or beneficiaries can decide whether
to request consideration for the indigence exemption or not. Although not required,
states are also encouraged to have the sponsored immigrants acknowledge (either through
a check box on a form or in some other way) that they understand a finding of indigence
will result in the agency notifying DHS of the sponsored immigrant’s name, sponsor’s
name, and finding of indigence.
Methodologies for Determining Sponsor Deeming
Section 8 U.S.C. § 1631 does not specify what methodology states should use in determining
sponsors’ income and resources for purposes of the sponsor deeming requirements, and states
have flexibility to determine a reasonable methodology for doing so. Below we describe several
approaches CMS believes are reasonable. States may choose from the methodologies described
or present an alternative methodology for CMS approval. A number of the options described are
not mutually exclusive, and states may elect to combine two or more options. Note that any
reference in the discussion below to a sponsor’s income or resources also includes the income or
resources of any household member of the sponsor who signed a Form I-864A Contract. 10
Additionally, resources are only relevant under this guidance where a sponsored immigrant’s
financial eligibility is subject to a resource test. CMS does not interpret the reference in 8 U.S.C.
§ 1631 to “resources” to impose a resource standard for sponsored immigrants whose Medicaid
eligibility is not otherwise subject to a resource test.
Approaches to sponsor deeming
• Immigrants sponsored by a spouse or parent
Many immigrants are sponsored by a parent or spouse such that the sponsor’s income
and/or resources would be counted in determining the sponsored immigrant’s eligibility
independent of the sponsor deeming provision. In such circumstances, we believe states
may comply with the sponsor deeming requirements by determining eligibility for the
sponsored immigrant by following the methodologies described in the Medicaid and
CHIP statutes and regulations, and the applicable state plan.

Updated 9/6/19

Page 5 – State Health Official
For example, if John is a sponsored immigrant and lives with Jane, who is both his wife
and sponsor, and John applies for Medicaid, the state Medicaid agency could determine
John’s eligibility in accordance with the applicable methodology described in 42 CFR §§
435.601-603, including the Modified Adjusted Gross Income (MAGI)-based and
supplemental security income (SSI)-based, depending on the eligibility group for which
John’s eligibility is being determined. If John’s eligibility determination is a MAGIbased one, Jane would be included in John’s household pursuant to 42 CFR§
435.603(f)(4), and her income (as defined under 42 CFR § 435.603(e)) would be included
in John’s household income. Assuming no other children or tax dependents, per section
1902(e)(14)(I) of the Act and 42 CFR § 435.603(d)(4), an amount equivalent to 5
percentage points of the federal poverty level for a family of two would be deducted from
John’s household income, and the remainder compared against the applicable income
standard for a household of two. 11 Similarly, if John’s eligibility is being determined
using an SSI-based methodology, Jane’s income and resources would be counted
applying the applicable SSI methodology, and any spousal-related income or resource
disregards approved under the state plan pursuant to section 1902(r)(2) of the Act, would
be applied to her income and resources in the same manner as those methods would be
applied for a spouse who is not a sponsor.
•

Deem all gross or countable income and resources
“Income” and “resources” for purposes of the sponsor deeming statute could reasonably
include all of a sponsor’s gross income and/or resources, or all of a sponsor’s income and
resources that are otherwise countable under the financial eligibility methodologies
applied to Medicaid or CHIP applicants and beneficiaries (countable income and
resources). In the case of Medicaid, a state could choose the methodology most closely
aligned with the financial eligibility methodology applicable to the sponsored
immigrant’s eligibility determination (i.e., MAGI or SSI-based methodologies), or apply
either MAGI or SSI-based methodologies to all sponsored immigrants, regardless of
which methodology is otherwise applied in determining a given sponsored immigrant’s
eligibility.

•

Account for needs of the sponsor and/or sponsor’s dependents
In determining the amount of a sponsor’s income available for the sponsored immigrant,
states may account for the sponsors’ needs or the needs of sponsors’ dependents. MAGI
methodologies generally account for the needs of other family members by including
them in the household size of the Medicaid applicant. Under SSI methodologies, a
deduction (called an “allocation”) is made from the income of a spouse or parent of an
SSI applicant for each of their dependents in determining how much of the spouse’s or
parent’s income to deem available to the SSI applicant. States may adopt either the
MAGI or SSI approach (i.e., a state could adopt the SSI approach even if determining the
sponsored immigrant’s eligibility using MAGI-based methodologies, or vice versa) or,
subject to CMS approval, develop another reasonable approach (e.g., deduct from the
sponsor’s income a flat amount for the sponsor and each of the sponsor’s dependents or a
flat amount for the sponsor’s household).

Updated 9/6/19

Page 6 – State Health Official
•

Apply income and/or resource disregards adopted under the state plan
States may apply income and/or resource disregards approved under section 1902(r)(2) of
the Act to the sponsor’s income and/or resources to the extent that such disregards would
be applied if the sponsor him or herself were applying for coverage. For example, if a
state applies a disregard in determining eligibility for a particular non-MAGI group (e.g.,
disregards an amount of earned income or the value of a retirement account), a state
could apply the same disregards to the sponsor’s income and/or resources in determining
the amount of sponsor income and/or resources to be deemed to the sponsored immigrant
seeking coverage under that eligibility group.
Subject to CMS approval, states also may propose other disregards to be applied
specifically to a sponsor’s income and/or resources, where there is an identifiable and
reasonable rationale to do so. However, it would not be reasonable to use this option to
categorically exclude all of a sponsor’s income and/or resources in determining the
eligibility of the sponsored immigrant.

Repayment from Sponsors
Section 213A of the INA, 8 U.S.C § 1183a, authorizes states to recover the costs of means-tested
public benefits, including Medicaid or CHIP, provided to sponsored immigrants from sponsors
who have signed a Form I-864 Affidavit of Support, or a Form I-864A Contract in support of a
Form I-864 Affidavit of Support, during the time period that the Form I-864 Affidavit of Support
is in effect. Title 8 CFR § 213a.4(a)(1) provides that states have the discretion to seek the
repayment from the sponsor.
In pursuing reimbursement of benefits from an immigrant’s sponsor, states must follow the
process set out by DHS regulations at 8 CFR § 213a.4. When requesting reimbursement from a
sponsor, 12 the state agency must arrange for a written request for reimbursement to be provided
to the sponsor through personal service. 13 The request for reimbursement must contain specific
information, including an itemized statement supporting the claim for reimbursement. If there is
no response to the reimbursement request within 45 days of the date of service indicating a
willingness to commence repayment, the state agency may file a lawsuit against the sponsor to
enforce the sponsor’s support obligation. More detail on the recovery procedures is available in
DHS’ regulations at 8 CFR § 213a.4.
The requirement to repay cost of Medicaid and CHIP benefits pertains only to a sponsor who has
signed a Form I-864 Affidavit of Support or a Form I-864A Contract. The state agency may not
seek repayment from the sponsored immigrant. 14
The recovery of the cost of such benefits also may not be sought from sponsors in the following
circumstances:
• The sponsored immigrant is a child or pregnant woman (including within the 60-day
post-partum period) who is eligible for Medicaid or CHIP pursuant to the state’s election
to cover lawfully residing children and pregnant women in the U.S. in Medicaid and/or
CHIP under the CHIPRA 214 option; 15

Updated 9/6/19

Page 7 – State Health Official
•
•

The Medicaid benefits provided to the sponsored immigrant were necessary for the
treatment of an emergency medical condition; 16 or
The Form I-864 Affidavit of Support is no longer in effect, e.g., when the benefits are
provided to a sponsored immigrant who has achieved 40 qualifying work quarters or has
become a naturalized citizen.

Pursuant to 8 U.S.C. § 1183a, sponsors are liable for the cost of the Medicaid or CHIP benefits
that a sponsored immigrant receives even if the state agency granted an exemption from the
requirement to deem the sponsor’s income and/or resources to the sponsored immigrant on the
basis that the immigrant is indigent or a victim of battery or extreme cruelty. The state may seek
repayment from the sponsor in these circumstances.
Data Collection and Reporting Related to Sponsor Liability
Section 5 of the Presidential Memorandum provides that the Departments of State, Homeland
Security, Agriculture, Health and Human Services, and the Social Security Administration
coordinate to establish and maintain records regarding each sponsor’s reimbursement obligations
and status, as appropriate and consistent with law. We are working with our federal partners to
develop a coordinated process for states to share information relating to sponsor liability to the
extent permitted under applicable laws, including the INA, the Illegal Immigration Reform and
Immigrant Responsibility Act of 1996, and titles XIX and XXI of the Act. We will provide
additional information and guidance on this process as soon as it is available.
Operational Considerations
We understand that some states already have implemented sponsor deeming and/or repayment
processes. All states should review this guidance and ensure that their policies and procedures
are consistent with all applicable requirements concerning sponsor deeming and/or repayment as
soon as practicable for new applicants and current beneficiaries. However, we understand that
states will need time to fully incorporate this guidance into their eligibility processes, including
policy manuals, notices, verification processes, eligibility systems, and staff training. CMS
believes it is reasonable for states to implement changes for current beneficiaries at their next
scheduled renewal and/or as soon as practicable thereafter. With respect to repayment, CMS
believes it is reasonable for states to apply the sponsor repayment provision to benefits provided
to sponsored beneficiaries after the issuance of this guidance and notice to the affected
beneficiaries has been provided.
Some households will include both individuals subject to sponsor deeming and repayment
requirements and individuals who are not subject to such requirements. As states implement the
requirements described in this letter, states must (1) ensure that any changes to their eligibility
determination processes do not discriminate against other members of sponsored immigrants’
families based on national origin, and (2) take appropriate steps to ensure that applicants,
beneficiaries and the general public understand that the Medicaid and CHIP eligibility of other
members of a sponsored immigrant’s family are not impacted unless they themselves are
sponsored by an individual who signed a Form I-864 Affidavit of Support or a Form I-864A
Contract.

Updated 9/6/19

Page 8 – State Health Official
Collection and Verification of Information Necessary to Conduct Eligibility Determinations
• Identification of Sponsored Immigrants/Verification through SAVE and SSA
States administering federal means-tested public benefits can verify whether a sponsored
immigrant is subject to the sponsor deeming and repayment provisions by using DHS’s
Systematic Alien Verification for Entitlements (SAVE) program, either through the
Federal Data Services Hub Verify Lawful Presence v37 service or through a direct
connection with the web-based Graphic User Interface (GUI). At all three steps of the
SAVE program, SAVE can verify that an individual is an LPR who has a sponsor, joint
sponsor, and/or substitute sponsor who signed the Form I-864 Affidavit of Support and
provide each sponsor’s name, address, and Social Security Number. 17 In order for the
sponsor information to be provided by SAVE, the state must request the sponsor
information. In addition, states using the Federal Data Services Hub must have their
systems configured to accept the data elements returned from SAVE.
To verify that an individual should not be considered or is no longer a sponsored
immigrant, DHS’s SAVE program can verify citizenship for individuals who are
naturalized U.S. citizens. The Social Security Administration (SSA) can verify whether
individuals have earned or can be credited with 40 qualifying work quarters, information
which can be sought through the Federal Data Services Hub or a direct connection with
SSA.
Additional information on how to request information from SAVE is provided in
Appendix C to this letter.
•

Obtaining and Verifying Sponsor’s Income and Resource Information
States will need to be able to collect information about sponsor income and resources, as
appropriate, in order to make accurate Medicaid and CHIP determinations. Immigrants
subject to the sponsor deeming requirements are responsible for obtaining the
cooperation of the sponsor in providing information needed about the sponsor’s income
and resources, as well as any needed documentation. States will use their current
verification policy and procedures, including obtaining verification from electronic
sources whenever possible, to verify sponsor income and resources. If either the
sponsored immigrant or the sponsor fails to cooperate in providing information or
documentation necessary to determine eligibility, the sponsored immigrant’s eligibility
must be denied or terminated.
The reasonable opportunity period (ROP) described in section 1137(d) of the Act and 42
CFR § 435.956(b) of the regulations, during which otherwise-eligible immigrants can
receive benefits pending verification of their immigration status, does not apply in the
case of sponsored immigrants pending verification of sponsor income and/or resources.
The requirement to furnish benefits during an ROP only applies to non-citizens who
otherwise meet the eligibility criteria for coverage under the state plan, including income
and resource requirements, as applicable, pending verification of immigration status. If
verification of sponsor income or resources is pending, the state will be unable to

Updated 9/6/19

Page 9 – State Health Official
determine whether the individual meets the income/and or resources criteria for Medicaid
or CHIP.
•

Application, Notices, and Related Changes
Collecting the information necessary to determine eligibility may involve changes to
applications and other forms, including the addition of new instructions or help text. Any
changes to the application should be directed only to those individuals for whom the
information is necessary to make an eligibility determination in accordance with 42 CFR
§ 435.907(e) and 42 CFR § 457.330. CMS is working on additional guidance regarding
changes to the single streamlined application and we are available to provide technical
assistance to states on identifying and implementing the necessary changes.
States will need to revise current notices or develop new notices in accordance with 42
CFR § 435.917 and 42 CFR § 457.340, to reflect the impact of the sponsor deeming
requirements on sponsored immigrants and their sponsors. Notices to the sponsored
immigrant should include the following:
1) Clear information about the income and/or resource verification process,
including what information and documentation regarding the sponsor’s
income and/or resources (and the sponsor’s spouse’s income and resources, if
the spouse signed a Form I-864 Affidavit of Support or a Form I-864A
Contract) is necessary to determine the sponsored immigrant’s eligibility.
2) Clear information on when the sponsor deeming requirements apply, when the
deeming requirements cease to apply, the availability of the exemptions for
victims of battery or extreme cruelty and for indigent immigrants, and how to
request an exemption.
3) A clear explanation that the state will notify USCIS if the sponsored
immigrant is approved for an indigence exemption. States are also
encouraged to have the sponsored immigrant acknowledge they are aware that
this notification will take place.
4) Clear information on the potential liability of the sponsor if the sponsored
immigrant is determined eligible for Medicaid or CHIP and enrolls in a
managed care plan or receives covered services, and explanation that the
sponsor is responsible for paying back the cost of the benefits received, even
if the state has granted an exemption from the sponsor deeming requirements
because the sponsored immigrant is indigent or is a victim of battery or
extreme cruelty.

Federally Facilitated Exchange
The sponsor deeming requirements described in this letter have operational implications for the
eligibility determination, verification, and account transfer (AT) processes of the FederallyFacilitated Exchange (FFE). CMS is evaluating potential changes to the FFE processes and AT
payload. Additional information on these operational issues will be released separately.

Updated 9/6/19

Page 10 – State Health Official
Eligibility Systems Upgrade Funding
Enhanced Federal Financial Participation (FFP) is available at a 90 percent federal matching rate
for the design and development of improvements to Medicaid eligibility determination systems,
including changes related to determinations of eligibility to implement the sponsor deeming
provisions, in accordance with applicable federal requirements. 18 Seventy-five percent enhanced
federal funding is also available for on-going maintenance and operations of such systems, in
accordance with applicable federal requirements. Receipt of these enhanced funds is conditioned
on states meeting a series of standards and conditions to ensure investments are efficient and
effective. Other activities, such as sponsor deeming policy development and outreach, may be
claimed under Medicaid at 50 percent administrative match, in accordance with regular
eligibility and enrollment claiming policies for such administrative activities. For states jointly
administering Medicaid and a separate CHIP, cost-allocation methodologies set forth in 45 CFR
part 75 apply. For the CHIP portion of the cost, states can claim the state’s enhanced CHIP
match available under title XXI of the Act. CHIP administrative funding is limited to 10 percent
of the state’s CHIP allotment.
Closing
CMS will soon release Medicaid and CHIP State Plan Amendment pages that will be required
by states to document their sponsor deeming policies and procedures. Additionally, CMS staff
is available to provide technical assistance regarding the sponsor deeming and repayment
provisions discussed in this letter. Questions regarding the policies discussed in this letter may
be directed to Stephanie Kaminsky, Director, Division of Medicaid Eligibility Policy, at (410)
786-4653 or Stephanie.Kaminsky@cms.hhs.gov.
Sincerely,

Calder Lynch
Acting Deputy Administrator and Director

Updated 9/6/19

Page 11 – State Health Official
Appendix A
Exemption for Immigrants who are Victims of Battery or Extreme Cruelty under 8 U.S.C.
§ 1631(f)
For an individual to be eligible for this exemption, the state must determine (1) that battery or
extreme cruelty has occurred in the United States; (2) that the battery or cruelty was committed
by the battered immigrant’s spouse, parent or a member of the spouse or parent’s family residing
in the same household as the immigrant, and the spouse or parent consented to or acquiesced to
such battery or cruelty; (3) that the battery or cruelty is substantially connected to the need for
the benefits applied for; and (4) that the battered immigrant does not currently live with the
batterer. If these conditions are met, the exemption is available to the battered immigrant, the
battered immigrant’s parent and/or the battered immigrant’s child.
Additionally, battered immigrants and the parents or children of battered immigrants may be
considered qualified aliens under 8 U.S.C. § 1641(c). These non-citizens, who can file a petition
under the INA, and often are referred to as Violence Against Women Act (VAWA) selfpetitioners, based on the statute which created this pathway to legal status for such immigrants.
While the exemption for victims of battery or extreme cruelty from sponsor deeming
requirements is distinct from the qualification of VAWA self-petitioners for qualified alien
status, Interim Guidance issued by the Department of Justice on determining qualified alien
status of VAWA self-petitioners will be useful to states in determining whether the exemption
from sponsor deeming requirements under 8 U.S.C. § 1631(f) applies. The Interim Guidance,
Interim Guidance on Verification of US Citizenship, Qualified Alien Status, and Eligibility Under
Title IV of the Personal Responsibility Work and Opportunity Reconciliation Act, 62 Fed. Reg.
61344 (Nov. 17, 1997) is available at https://www.govinfo.gov/content/pkg/FR-1997-1117/pdf/97-29851.pdf.
Part II of Exhibit B to Attachment 5 of the Interim Guidance discusses the exemptions from
sponsor deeming for victims of battery or extreme cruelty. For determining whether the
exemption applies, states are referred back to the discussion of certain requirements which must
be satisfied by VAWA self-petitioners, which is found in Part I of Attachment 5 of the Interim
Guidance. In particular, states are directed to the discussions of:
• Requirement 2 (relating to the definition of battered and extreme cruelty) at 62 Fed. Reg.
at 61369-70;
• Requirement 3 (relating to whether a substantial connection between the battery and the
need for benefits) at 62 Fed. Reg. at 61370; and
• Requirement 4 (relating to whether the battered immigrant lives in the same household
with batterer) at 62 Fed. Reg. at 61370.
The initial exemption is in effect for 12 months from the date the state makes the determination
of abuse or cruelty. The exemption can be extended if the abuse or cruelty is recognized by the
Department of Justice, an Administrative Law Judge, or DHS.
Note that most VAWA self-petitioners determined by DHS to be considered a qualified alien
under 8 U.S.C. § 1641(c) have not adjusted to LPR status; thus the sponsor deeming

Updated 9/6/19

Page 12 – State Health Official
requirements would not be applicable. Some VAWA self-petitioners do adjust to LPR status, but
typically do not have a sponsor who has signed a Form I-864 Affidavit of Support; for these
immigrants also, the sponsor deeming requirements would not be applicable. Occasionally, a
VAWA self-petitioner may adjust to LPR status with a sponsor who signed a Form I-864
Affidavit of Support. Since these individuals will have been previously adjudicated by DHS as
being a victim of battery or extreme cruelty, states can rely on their former VAWA status for
purposes of the sponsor deeming exemption. SAVE provides Class of Admission response
codes which can verify that an immigrant who is a LPR, was also a VAWA self-petitioner.

Updated 9/6/19

Page 13 – State Health Official
Appendix B
Examples of Indigent Exemption Policies
Both the Supplemental Nutrition Assistance Program (SNAP) and the Supplemental Security
Income program (SSI) have published guidance on the indigence exemption from sponsor
deeming provided under 8 U.S.C. § 1631(f). CMS believes both the SNAP and SSI policies
represent reasonable approaches which state Medicaid and CHIP agencies may adopt.
•

SNAP: States consider a sponsored immigrant to be indigent when a sponsored
immigrant’s own household income, plus any cash and the value of any in-kind
contribution actually provided by the sponsor and others, does not exceed 130 percent of
the federal poverty level of the household size. 19

•

SSI: SSI treats sponsors who live in the home with the sponsored immigrant differently
than sponsors who do not live with the sponsored immigrant. The SSI program will not
grant an indigent exemption if a sponsored immigrant is living with the sponsor, as it
assumes the sponsor is providing food and shelter. However, if the sponsored immigrant
is not living with the sponsor and the total income (including all types of income, from all
sources) the sponsored immigrant receives is less than the SSI federal benefit rate and
resources available are under the applicable resource limit, the individual may be found
to be indigent. 20

States may also adopt an alternative reasonable policy, subject to CMS approval:
• Different Income Threshold: States could employ a different income threshold to define
“indigent” that is closely related to the Medicaid or CHIP program. For example, the
state could determine that an individual is indigent if income deemed from the sponsor
and the immigrant’s own income combined is under 133 percent federal poverty level or
other income standard used for Medicaid or CHIP eligibility determinations.
•

Different Income Methodologies: States could employ a different reasonable income or
resource methodology. For example, a state could combine the sponsor and sponsored
immigrant’s gross incomes, count their taxable income under MAGI methodologies, or
exclude certain types or amounts of income, such as not counting the value of any in-kind
contributions from a sponsor, in making an indigence determination.

Updated 9/6/19

Page 14 – State Health Official
Appendix C
Verifications through SAVE -- Sponsor and Naturalized Citizenship Information
To obtain sponsor information from SAVE, the state agency (requesting agency) must indicate
that it is requesting sponsor information for an immigrant.
For requesting agencies that utilize the Federal Data Services Hub to verify immigration status
through SAVE, the state agency selects “Y” (true) in the “RequestSponsorDataIndicator” field
on the outbound file. This indicates that the state agency is requesting a return of sponsor data.
States using SAVE request sponsor information based on a document type associated with
verification of lawful permanent resident status. Sponsor information can be requested with the
following document types: Form I-327 (Reentry Permit), Form I-551 (Permanent Resident
Card), the Machine Readable Immigrant Visa (with Temporary I-551 Language), the Temporary
I-551 Stamp (on passport or I-94), and “other” by sending an A-Number or I-94 number. 21
If a household member has signed a Form I-864A Contract, the information may also be
available through SAVE.
The state agency’s system will need to be configured to receive this information on the inbound
file. If sponsorship information is available, the “SponsorDataArrayDataElement” field will
indicate “Y” (true). Up to 11 data elements will be returned regarding the sponsor: the first,
middle and last name of the sponsor, Social Security Number, address and country code and
country name (if an international address). Please refer to Table 34, Hub to Requestor—
Sponsorship Data Array Data Elements, in the Verify Lawful Presence (VLP) v37 Business
Services Definition (BSD) and DHS’s Interface Control Agreement Between VIS Agency Web
Service Method and Agencies, Version 37. Requesting agencies that need a copy of the VLP v37
BSD Requesting agencies that need a copy of the DHS Interface Control Agreement Version 37
should contact SAVE at (877) 469-2563 from 7:00 am to 5:00 pm Central Time, Monday
through Friday or at SAVE.help@uscis.dhs.gov – Please include the name of your agency.
To obtain verification of U.S. citizenship for naturalized citizens, the state agency (requesting
agency) provides specified information to SAVE, including the Naturalization Certificate
number, Certificate of Citizenship number and/or the individual’s A-Number, depending on the
document the individual is using to verify citizenship. 22 State agencies may verify an
individual’s naturalized citizenship through the Federal Data Services Hub or a direct connection
with SAVE using DHS’s GUI web-based service.

Updated 9/6/19

Page 15 – State Health Official
1

https://www.whitehouse.gov/presidential-actions/memorandum-enforcing-legal-responsibilities-sponsors-aliens/.
See 8 U.S.C. § 1183a(a)(1)(A). If the petitioning sponsor is on active duty in the U.S. Armed Forces (other than for
training) and is petitioning for his or her spouse and/or minor child (under age 21), the petitioning sponsor must
demonstrate he or she can maintain income at only 100 percent of the poverty level for the household size.
3
The Form I-864A Contract is a document in which a household member agrees to support the immigrant, and to be
jointly and severally liable for repayment of any sponsor obligations to any agency that provides means-tested
public benefits. It is typically used when the income and resources of the individual executing the Form I-864
Affidavit of Support alone are insufficient to meet affidavit of support requirements under Section 213A of the INA.
4
HHS Federal Register Notice, “Personal Responsibility and Work Opportunity Reconciliation Act of 1996
(PRWORA); Interpretation of ‘Federal Means-Tested Public Benefit,’” 62 FR 45256 (issued Aug 26, 1997)
(designating Medicaid as a federal means-tested public benefit); State Health Official Letter (issued Jan 14, 1998)
(designating CHIP as a federal means-tested public benefit), available at https://www.medicaid.gov/Federal-PolicyGuidance/downloads/sho011498.pdf.
5
Medical assistance to treat an emergency medical condition described at section 1903(v)(3) of the Act is not
considered a means-tested public benefit subject to sponsor deeming or repayment requirements. See Presidential
Memorandum, Section 7 Definitions (c) (defining “means-tested public benefit” has the meaning set forth in 8 CFR
§ 213a.1); 8 CFR § 213a.1 (defining “means-tested public benefit,” specifically that a benefit described in section
401(b) of Public Law 104-193 is not considered a means-tested public benefit); 8 U.S.C. § 1611(b)(1)(A).
6
Some sponsored immigrants may have a joint sponsor who also has executed a Form I-864 Affidavit of Support
and accepted joint and several liability to satisfy the requirements of section 213A of the INA. See 8 CFR § 213a.1.
Joint sponsors also may have household members who have executed a Form I-864A Contract in support of a Form
I-864 Affidavit of Support provided by the joint sponsor. The sponsor deeming requirements apply to an immigrant
with joint sponsors and any of their household members executing a Form I-864A Contract, and the repayment
obligations apply to both joint sponsors and any of their household members who signed a Form I-864A Contract.
The sponsor deeming rules do not apply to LPRs for whom the Form I-864 Affidavit of Support was not filed,
including those whose sponsor signed a different affidavit such as Affidavit of Support (Form I-134) or Affidavit of
Financial Support and Intent to Petition for Legal Custody for Public Law 97-359 Amerasian (Form I-361); those
whose status was adjusted to LPR from refugee or asylee status under 8 U.S.C. §1159; or those who were admitted
as LPRs, applied for an immigrant visa, or applied for adjustment of status before December 19, 1997 (i.e. before
the date the Form I-864 Affidavit of Support came into effect).
7
For the definition of relative, see 8 CFR § 213a.1. See also 8 CFR § 213a.2(a)(2)(i)(C) for applicability of INA
Section 213A requirements for employment-based immigrants.
8
Per 8 CFR § 213a.2(e)(2)(E)(ii), the death of one person who had a support obligation under a Form I-864
Affidavit of Support or Form I-864A Contract does not terminate the support obligation of any other sponsor,
substitute sponsor, joint sponsor, or household member with respect to the same sponsored immigrant.
9
Note, though, that since DHS regulations at 8 CFR § 213a.2(a)(2)(ii)(C) exempt intending immigrants who have
accrued 40 quarters from having to provide an affidavit of support in the first place, it would be rare for an LPR to
both have a Form I-864 Affidavit of Support pertain to the LPR and to have accrued 40 quarters before becoming an
LPR.
10
If the sponsor’s spouse signed either a Form I-864 Affidavit of Support or a Form I-864A Contract, the spouse’s
income should be included. Deeming does not apply under 8 U.S.C. § 1631(a)(2) to any spouse who did not sign
either of these forms, as relevant spousal responsibility for deeming and reimbursement is covered by treating such
spouses directly as sponsors under section 1631(a)(1) based upon executing either a Form I-864 Affidavit of Support
or the Form I-864A Contract.
11
Although less common, states could also apply standard MAGI-based methodologies if the sponsor is not a
spouse or parent of the sponsored immigrant, but is a different member of the sponsored immigrant’s MAGI-based
household--for example, an 18-year old sibling who signed an I-864A Contract to support a younger sibling
sponsored by their mother, with whom both are living, and the 18-year old sibling is required to file a federal
income tax return such that his income is counted in determining the younger child’s income under the MAGI-based
methodologies.
12
The DHS regulations refer to requests for reimbursement made to “a sponsor, household member, or joint
sponsor.” 8 CFR § 213a.4(a)(1)(i). The sponsor or joint sponsor is an individual who has executed a Form I-864
Affidavit of Support; the household member is a sponsor who has executed a Form I-864A Contract.
2

Updated 9/6/19

Page 16 – State Health Official
13

Personal service is defined in 8 CFR § 103.8(a)(2).
See also State Medicaid Director letter, issued June 10, 1998, available at https://www.medicaid.gov/FederalPolicy-Guidance/downloads/smd061098.pdf.15 Sections 1903(v)(4)(B) and 2107(e)(1)(N) of the Act.
16
See 8 U.S.C. § 1183a(b)(1)(A) (describing repayment from a sponsor only when a sponsored non-citizen has
received federal “means-tested public benefits;” 8 CFR § 213a.1(specifying that means-tested public benefit does
not include a benefit described at section 401(b) of PRWORA, codified at 8 U.S.C. § 1611(b)).
17
For additional detail on sponsor information available through SAVE, see Verify Lawful Presence (VLP) v37
Business Services Definition (BSD), Table 34, Hub to Requestor—Sponsorship Data Array Data Elements (03/19);
DHS’s Interface Control Agreement Between VIS Agency Web Service Method and Agencies, Version 37 (Exhibits
30 and 72) (03/19). See above for SAVE contact information to obtain these documents.
18
42 CFR part 433, 80 FR 75817-75843 (Dec 4, 2015); Medicaid and CHIP FAQs: Enhanced Funding for
Medicaid Eligibility Systems, April and August 2013, available at https://www.medicaid.gov/State-ResourceCenter/FAQ-Medicaid-and-CHIP-Affordable-Care-Act-Implementation/Downloads/FAQs-by-Topic-75-25Eligibility-Systems.pdf.
19
See 7 CFR §273.4(c)(3)(iv) and Supplemental Nutrition Assistance Program Guidance on Non-Citizen Eligibility,
available at https://fns-prod.azureedge.net/sites/default/files/snap/Non-Citizen_Guidance_063011.pdf.
20
SSA’s Program Operations Manual System (POMS), SI 00502.200 Sponsor-to-Alien Deeming; SI 00502.280
Indigence Exemption to Sponsor Deeming.
21
See Sponsorship Data column in Table 42 Document Types for types of documents that can be requested to obtain
sponsorship data in the Verify Lawful Presence (VLP) v37 Business Services Definition (BSD) and in Exhibit 78
DHS Document Types in the Interface Control Agreement (ICA) Between VIS Agency Web Services Access Method
and Agencies, Version 37. See above for SAVE contact information to obtain these documents.
22
See id., for specified information required to be submitted to SAVE to verify citizenship through a Naturalization
Certificate or Certificate of Citizenship.
14

Updated 9/6/19

